                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

BRIAN JUSTIN GALLOWAY, SR.,

         Plaintiff,

v.                              Civil Action No. 2:18-cv-01185

DONEL KINNARD VETERANS CEMETERY,
CHARLESTON WORK RELEASE CENTER,
PRUNTYTOWN CORRECTIONAL CENTER,
and TYGART VALLEY REHABILITATION,

         Defendants.

                  MEMORANDUM OPINION AND ORDER


         The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L.

Tinsley, entered on June 11, 2019; and the magistrate judge

having recommended that the court dismiss this matter for

failure to prosecute, pursuant to Rule 41(b) of the Federal

Rules of Civil Procedure; and no objection having been filed to

the Proposed Findings and Recommendation, it is ORDERED that the

findings made in the Proposed Findings and Recommendation of the

magistrate judge be, and they hereby are, adopted by the court

and incorporated herein.


         It is, therefore, ORDERED that this case be, and it

hereby is, dismissed without prejudice.
         The Clerk is directed to forward copies of this

written opinion and order to the plaintiff, all counsel of

record, and the United States Magistrate Judge.


                                    Enter: August 20, 2019




                                2
